 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 364Capehorn Industry, Inc.1 and Local 169 Union of Needletrades, Industrial and Textile Employees, AFLŒCIO.  Case 22ŒCAŒ22095 September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On October 30, 1998, Administrative Law Judge Raymond P. Green issued the attached decision.  The Respondent, Capehorn Industry, Inc., filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order as modified.3 I. FACTS The Respondent is engaged in the business of convert-ing vans into armored vehicles at its facility in Clifton, New Jersey.  The work performed by the production em-ployees at the Respondent™s Clifton facility includes welding, mechanical work, and bodywork (i.e., sanding, finishing, and painting) performed following the installa-tion of armor and bulletproof glass.  On March 25, 1997, the production employees at the Clifton facility com-menced an economic strike against the Respondent for the purpose of gaining the Respondent™s recognition of the Union as the employees™ bargaining representative.  Shortly after the strike began, the Respondent hired em-ployee replacements to supplement its remaining work-force, which consisted of several employees who did not participate in the strike.  Additionally, the Respondent executed an agreement with a contractor to perform the bodywork that previously had been performed by some of the striking employees.                                                                                                                        1 In its brief in support of its exceptions to the judge™s decision, the Respondent effectively moved that the Board correct the caption in this case to reflect the true name of the Respondent, Capehorn Industry, Inc.  There is no opposition to the Respondent™s motion.  Accordingly, we have modified the caption to indicate the correct name of the Respon-dent. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3  We will modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001).  On April 29, 1997, the Union sent and personally de-livered a letter to the Respondent setting forth an uncon-ditional offer by the striking employees to immediately return to work.4  Although the Respondent subsequently indicated that it accepted the strikers™ offer and would begin to recall the strikers in accordance with its produc-tion needs, the Respondent did not immediately reinstate all of the strikers.  Rather, the Respondent offered rein-statement to some of the strikers over the course of the several months following the unconditional offer to re-turn to work.  As of the date of the hearing in this case, however, many of the strikers had not yet been rein-stated.   II. THE JUDGE™S DECISION The complaint alleges that the Respondent violated Section 8(a)(3) and (1) of the Act by failing to reinstate various economic strikers on their unconditional offer to return to work.  In defense of its failure to reinstate the striking employees, the Respondent contended that some of the strikers had been permanently replaced by other employees, and that others had been replaced as a result of the Respondent™s execution of a permanent subcon-tract for the bodywork they previously had performed.   The judge first found, contrary to the Respondent™s contention, that the replacement workers hired by the Respondent during the strike were temporary, rather than permanent, replacements.  Specifically, the judge found that, absent any documentary evidence or testimony from the replacement employees or the managers who hired them, and given the vagueness of the testimony from the Respondent™s vice president that she had guaranteed jobs to some of the replacement workers, there was an insuf-ficient showing to satisfy the Respondent™s burden to prove the permanent status of the replacements.   The judge further found that the Respondent™s en-gagement of a permanent subcontractor to perform cer-tain unit work did not serve as a justification for the Re-spondent™s failure to reinstate the striking workers whose jobs were assumed by the contractor.  Relying on the Board™s decisions in Land Air Delivery, 286 NLRB 1131 (1987), review denied 862 F.2d 354 (D.C. Cir. 1988), cert. denied 493 U.S. 810 (1989), and American Cyana-mid Co., 235 NLRB 1316 (1978), enfd. 592 F.2d 356 (7th Cir. 1979), the judge found that the Respondent™s use of a permanent subcontractor during the strike consti- 4 Although the Respondent contended that the letter represented a conditional offer to return to workŠas the letter asserted an entitlement to immediate reinstatement based on a characterization of the strike as an unfair labor practice strikeŠthe judge found that the letter did not impose any conditions on the strikers™ return to work and, therefore, it represented an unconditional offer.  We adopt the judge™s finding in that regard. 336 NLRB No. 29  CAPEHORN INDUSTRY 365tuted conduct that was ﬁinherently destructiveﬂ of the 
employees™ statutory rights.  He reasoned that, in contrast 
to an employer™s use of pe
rmanent replacements, the use 
of a permanent subcontractor effectively would negate 
the strikers™ right to reinstat
ement and, therefore, their 
right to engage in protected concerted action.  The judge 

additionally found that in the circumstances of this case, 

there was no evidence to supp
ort the Respondent™s claim 
that business reasons made
 it necessary to execute a 
permanent
 subcontract.   
Thus, having rejected the Respondent™s defenses, the 
judge concluded that the Respondent violated Section 

8(a)(3) and (1) of the Act by failing to reinstate the strik-
ers on their unconditional offer to return to work.   
III. ANALYSIS 
Section 8(a)(3) of the Act prohibits an employer from 
discriminating ﬁin regard to hire or tenure of employment 
or any term or condition of employment to encourage or 
discourage membership in any labor organization.ﬂ  29 
U.S.C. § 158(a)(3).  It is 
well established that an em-
ployer™s discouragement of employee participation in a 
legitimate strike constitutes discouragement of member-
ship in a labor organization within the meaning of Sec-
tion 8(a)(3).  See NLRB v. Great Dane Trailers,
 388 U.S. 
26, 32 (1967) (citing 
NLRB v. Erie Resistor Corp.,
 373 
U.S. 221, 233 (1963)).  It is also evident that an em-
ployer™s refusal to reinstate striking employees would 
tend to discourage employee participation in a strike ef-
fort.  Accordingly, well-settled precedent dictates that an 
employer will be held to violate Section 8(a)(3) and (1) 
of the Act if it fails to immediately reinstate striking 
workers on their unconditional offer to return to work, 
unless the employer can establish a ﬁlegitimate and sub-
stantial business justificationﬂ for its failure to do so.  
See NLRB v. Fleetwood Trailer Co.,
 389 U.S. 375, 378 
(1967).  The employer bears the burden of proving the 
existence of such a legitimate and substantial business 
justification.  Id.  
But, even if an employer 
does present sufficient evi-
dence to demonstrate the requisite business justification, 

that is not the end of the inquiry.  Thus, if the Board 
finds that an employer™s conduct is ﬁinherently destruc-
tive of employee rights,ﬂ no proof of antiunion motive is 
needed, and the Board may find an unfair labor practice 
notwithstanding that the employer was motivated by 
business considerations.  In contrast, if the adverse effect 
of the employer™s conduct on employee rights is ﬁcom-
paratively slight,ﬂ an antiunion motive must be proved to 
sustain an 8(a)(3) charge if
 the employer has presented 
evidence of a legitimate and substantial business justifi-
cation.  
Great Dane Trailers,
 388 U.S. at 33Œ34. 
Applying these principles to
 this case, we conclude 
that the Respondent did not establish a legitimate and 
substantial business justification for its failure to rein-
state the striking employees
 following their uncondi-
tional offer to return to work.  Accordingly, we find it 
unnecessary to determine the precise extent to which the 
Respondent™s acts of replacing strikers and permanently 

subcontracting unit work adve
rsely affected employee 
rights.  See generally 
Great Dane Trailers,
 supra at 34.  
Therefore, we do not pass on the Respondent™s exception 

to the judge™s finding that the Respondent™s execution of 
a permanent subcontract during the strike was ﬁinher-
ently destructiveﬂ of employee rights, nor do we rely on 
the judge™s finding in that re
gard.  Rather, we analyze the Respondent™s conduct under 
Great Dane Trailers
 as if it 
had a ﬁcomparatively slightﬂ impact on employee rights.  
 We turn then to the Respondent™s contention that its 
permanent replacement of certain striking employees 
justified its refusal to reinstate them.  An employer™s 
permanent replacement of economic strikers as a means 
of continuing its business operations during a strike has 

long been recognized as a legitimate and substantial 
business justification for a refusal to immediately rein-
state former strikers.  See 
NLRB v. Mackay Radio & 
Telegraph Co.,
 304 U.S. 333, 345Œ346 (1938).  How-
ever, the employer bears the 
burden of proving the per-
manent status of the hired replacements.  See 
O. E. 
Butterfield, Inc.,
 319 NLRB 1004, 1006 (1995).  Here, 
the Respondent relies solely on the statement by its vice 

president to some of the 
replacement workers that ﬁas 
long as [she] had work in [her] company, [she] would 
give them work to do.ﬂ  The judge, however, discredited 
the vice president™s testimony.  Moreover, even if the 
judge had found the testimony
 reliable, the above state-ment would not suffice to establish the permanent status 
of the replacements.  The term ﬁpermanent replacement,ﬂ 
as distinguished from ﬁtem
porary,ﬂ connotes a replace-
ment who will not be displ
aced by returning strikers 
when the strike is over.
5  The Respondent™s statement 
here gives no such assurance, and there is nothing to es-
tablish what the replacemen
ts understood the Respon-
dent™s statement to mean.  Without more, this ambiguous 
statement does not represent a ﬁmutual understandingﬂ 
between the Respondent and the replacements that they 
were hired on a permanent basis.  See 
O. E. Butterfield, 
Inc.,
 supra at 1006.  Accordingl
y, we affirm the judge™s 
                                                          
 5 Belknap, Inc. v. Hale,
 463 U.S. 491, 501 and fn. 6 (1983). 
[T]he employer must reinstate strike
rs at the conclusion of even a 
purely economic strike unless it has hired ﬁpermanent™ replacements, 
that is, hired in a manner that would ‚show that the men [and women] 
who replaced the strikers were regarded by themselves and the [em-
ployer] as having received their jobs on a permanent basis. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 366finding that the Respondent did not meet its burden to 
demonstrate that the replacements were hired on a per-
manent basis.
6 The Respondent also claims
 that its execution of a 
permanent subcontract for unit work previously per-
formed by some of the striking employees justified its 
refusal to reinstate those employees.  However, the judge 
credited the testimony of the permanent subcontractor 
who executed an agreement w
ith the Respondent to per-
form the bodywork,
7 and rejected the Respondent™s claim 
that it had to enter into a permanent subcontracting ar-

rangement because the subcont
ractor had insisted on a 
permanent
 subcontract as a condition of doing business 
with the Respondent.  We adopt the judge™s finding.  
Since the Respondent has proffered no other justifica-
tion for its utilization of a permanent subcontractor, we 

conclude that it has failed to present sufficient evidence 
to support a finding of a legitimate and substantial busi-
ness justification.  Accordin
gly, the cases cited by the 
Respondent are all clearly distinguishable. 
In Arthur Corp.,
 246 NLRB 1183 (1979), the Board 
found no 8(a)(3) violation where the employer failed to 
reinstate certain former strikers as a result of its perma-
nent subcontracting of the m
echanical work they previ-
ously had performed.  The Board™s conclusion, however, 
was premised on the fact that
 the employer had made the 
decision to close the mechan
ical division for economic 
reasons, and had taken concrete steps toward such clos-
ing, prior to the employees™ strike, and even prior to the 
appearance of the union on the scene.  Id. at 1185.   
Similarly, the Board in 
Elliott River Tours,
 246 NLRB 
935 (1979), concluded that 
the employerŠfaced with an 
imminent strike threat and a potential loss of business 
                                                          
                                                           
6 Since we affirm the judge™s finding that the striker replacements 
were temporary, we need not pass on the Respondent™s exception to the 
judge™s finding that the Respondent 
hired three employees, and rehired 
two former employees, subsequent to
 the date on which the strikers 
unconditionally offered to return to work (April 29, 1997).  Even ac-
cepting the Respondent™s assertions that these individuals were hired 
prior to April 29, 1997, there is no contention or evidence to support a 

claim that they were hired as permanent employees.  Accordingly, 
regardless of their exact date of hi
re, the Respondent would be required 
to dismiss these individuals, if ne
cessary, to effectuate the reinstate-
ment of the striking employees. 
7 With regard to the Respondent™s exception that the judge errone-
ously credited contractor Enrique Garcia™s allegedly unreliable prehear-
ing affidavit over his testimony at
 the hearing, we find the Respon-
dent™s claim unsubstantiated.  The judge did not purport to rely on 

Garcia™s affidavit, and the excerpts 
of Garcia™s testimony cited by the 
Respondent are not inconsistent with the judge™s findings.  Further, 
even if the judge had considered Garcia™s affidavit, under well-
established Board precedent, a judge
 may properly credit a witness™s 
prehearing affidavit over his or her testimony at the hearing.  See 
Yao-
han U.S.A. Corp.,
 319 NLRB 424 (1995), enfd. 121 F.3d 720 (9th Cir. 
1997); 
St. John Trucking,
 303 NLRB 723 (1991); 
Alvin J. Bart & Co.,
 236 NLRB 242 (1978). 
and customer goodwill if it were to abruptly cancel vari-
ous river tour vacationsŠdid not commit an unfair labor 
practice by entering into a lo
ng-term subcontract of unit 
work, where the contractor conditioned its assumption of 
the immediate season™s work 
on its receipt of the work for the following season as well. 
Finally, in 
International Paper Co. v. NLRB,
 115 F.3d 
1045 (D.C. Cir. 1997), also cited by the Respondent, the 
court of appeals concluded that the employer did not 
violate the Act by permanently subcontracting unit work 
during the course of a lawf
ul lockout.  The court rea-
soned that, even though the employer™s act of executing a 

permanent subcontract did have some (i.e., a ﬁcompara-
tively slightﬂ) impact on employee rights,
8 the employer 
proffered evidence of substantial economic benefits as a 
result of the subcontracting, thereby establishing a le-
gitimate and substantial business justification for its ac-
tion.  Id. at 1052.   
Thus, in each of these cases, the employer was able to 
sustain its defense that legitimate business reasons justi-

fied its subcontracting arrangements.  No such justifica-
tion has been established here.  
We additionally reject the Respondent™s suggestion 
that permanent subcontracting is equivalent to other, le-

gitimate measures that an employer can take during a 
strike and for which no business justification need be 
shownŠsuch as using permanent replacements (see 

Mackay Radio,
 304 U.S. at 345Œ346), or 
temporarily
 subcontracting work ordinarily performed by striking 

workers (see Land Air Delivery,
 286 NLRB at 1132).  
There are important policy reasons for distinguishing 
between these measures, intended to allow an employer 
to maintain operations while a strike is ongoing, and 
permanent subcontracting during a strike.
9  The Board emphasized the distinction in 
American Cyanamid
: per-
manently subcontracting work during a strike has the 

effect of removing jobs perm
anently from the bargaining 
unit, whereas hiring perman
ent replacements substitutes 
one employee for another, but leaves the bargaining unit 

work intact.  235 NLRB at 13
23.  As recognized by the 
judge in this case, this distinction is significant because 
 8 The court rejected the Board™s conclusion that the employer™s use 
of a permanent subcontractor was ﬁi
nherently destructiveﬂ of employee 
rights.  That, however, does not alter the fact that the court required the 
employer to present a legitimate and 
substantial justification for its use 
of the permanent subcontractor.  
9 See, e.g., 
Land Air Delivery,
 286 NLRB at 1132, and 862 F.2d at 
357; American Cyanamid Co.,
 235 NLRB 1316 (1978), enfd. 592 F.2d 
356 (7th Cir. 1979).  These cases are not directly dispositive of the 

issue presented by this case, as they involved alleged violations of Sec. 
8(a)(5) resulting from the employers™ failure to bargain prior to perma-
nently subcontracting unit work during 
a strike.  Nevertheless, we find, 
contrary to the Respondent™s contention, that the general principles 
articulated in the cases apply w
ith equal force to this case. 
 CAPEHORN INDUSTRY 367permanently replaced economic strikers retain their 
rights to reinstatement as j
obs become available, whereas 
striking employees whose jobs have been permanently 
subcontracted lose any potential for reinstatement.   
Similarly, an employer™s use of temporary measuresŠ
such as temporary subcontracting or the use of temporary 
replacementsŠdoes not result 
in the same detrimental 
loss of striker reinstatement rights as does permanent 
subcontracting.  See 
Land Air Delivery, supra at 1132.  
Thus, permanent subcontracting cannot be treated as the 
equivalent of these other measures.  We find that an em-
ployer must establish a legitimate and substantial busi-
ness reason for implementing the permanent subcontract 
during a strike.
10 Having rejected the Responde
nt™s claim that the re-
placement workers it hired were
 permanent, and that the 
Respondent™s execution of a 
permanent subcontract was 
supported by 
any
 business justification, we find that the 
Respondent has failed to demonstrate a legitimate and 

substantial justification for its failure to reinstate all of 
the former strikersŠthose who had been temporarily 

replaced, and those whose jobs have been permanently 
subcontracted.  Consequently, 
we affirm the judge™s con-
clusion that the Respondent violated Section 8(a)(3) and 
(1) by failing to immediately reinstate the striking em-
ployees on their unconditional offer to return to work.  
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Cape-
horn Industry, Inc., Clifton, New Jersey, its officers, 
agents, successors, assigns, and/or representatives, shall 
take the action set forth in the Order as modified. 
Substitute the following for paragraph 2(c) and reletter 
the subsequent unlettered paragraph as 2(e). 
ﬁ(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
ﬁ(d) Within 14 days after service by the Region, post at 
its facility in Clifton, New Jersey, copies of the attached 

notice marked ﬁAppendix.ﬂ
7  Copies of the notice, on 
                                                          
                                                           
10 See International Paper v. NLRB,
 supra, 115 F.3d at 1052 (em-
ployer had burden of showing that 
its implementation of the permanent 
subcontract during the lockout was ba
sed on legitimate and substantial 
business reasons). 
forms provided by the Regional Director for Region 22, 

after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken to en-
sure that the notices are not 
altered, defaced, or covered 
by any other material.  In the event that, during the pend-
ency of these proceedings,
 the Respondent has gone out 
of business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employ-
ees and former employees employed by the Respondent 
at any time since April 29, 1997.ﬂ 
 Patrick E. Daley, Esq., 
for the General Counsel.
 Murray W. Portnoy, 
for the Respondent.
  Arthur Z. Schwartz, Esq., 
for the Union.
  DECISION STATEMENT OF THE CASE 
RAYMOND P. GREEN, Administrative Law Judge.  This 
case was tried in Newark, New Je
rsey, on July 20, 21, and Au-
gust 27, 1998.  The charge was filed on June 13, 1997, and the 
complaint was issued on January 30, 1998.  In substance, the 
complaint alleges that the Responde
nt has failed and refused to 
recall economic strikers, upon their unconditional offer to re-

turn to work.  
On the entire record, including my observation of the de-
meanor of the witnesses, and after considering the briefs filed, I 
make the following FINDINGS OF FACT 
I. JURISDICTION The parties agree and I find that the Company is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act and that th
e Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
The Company converts vans to 
armored vehicles.  On March 
25, 1997, the Respondent™s employees commenced an eco-
nomic strike at the Company™s Clifton, New Jersey facility.
1 At the time of the strike and for the preceding 3 weeks, the payroll 

records show that there were between 31 and 33 production 
workers employed at the Company.  (Excluding Managers 
Lung Hwa Wei and Peter Wen-Pi Ts
ai, and office workers Joan 
Beskin and Mary Ann DeCosta.)  In addition to these people, 

the Company subcontracted out certain work such as electrical 
and plate glass work which it continued to do after the strike 
started.  
During the strike, some of the workers remained at work and 
the company hired some new people as well.  During the period 
 1 This was a strike called by the Union for the purpose of gaining 
recognition.  When this was not accomplished, the Union filed a repre-
sentation petition and won an election that was held on May 30, 1997.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 368prior to the Union™s offer to return to work, the number of non-
supervisory, nonoffice workers listed on the payroll went from 
4 (the first week of the strike) to a maximum of 12.  In addition, 
the work of finishing and painting the vans (after being ar-
mored), was at first done by a subcontractor named Classic 
Auto Body and then by a company called EMG Auto Shop.  
The record indicates that in either case, the ﬁsubcontractorﬂ 
used five people to do the work that otherwise had previously 
been done by strikers.  A more complete discussion of the sub-
contracting relationship with EMG will be discussed below. 
On April 29, 1997, Local 169, 
Union of Needletrades, Indus-
trial and Textile Employees, AF
LŒCIO, sent and delivered a 
letter stating as follows: 
 On behalf of all the striking employees of Capehorn 
Industry, Inc., Local 169, UNITE, AFLŒCIO hereby of-
fers, unconditionally and immediat
ely, to return to work at 
Capehorn Industry Inc.  As you know, it is the position of 
the strikers and the Union that the strike is an unfair labor 
practice strike and the strike
rs are unfair labor practice 
strikers, and therefore that the company is obligated to re-
turn them to work immediatel
y.  A typed alphabetical list 
of strikers is attached.  
Please notify us at once of your willingness to return 
all striking workers to their jobs.  
 The letter characterized the strike as an unfair labor practice 
strike and stated th
e Union™s position that the Employer was 
thereby obligated to reinstate all of the strikers immediately.  

Nevertheless, nothing contained in this letter conditioned the 
return of any strikers on the return of all, and there is no asser-
tion of any other type of condition which had to be met before 
any of the strikers would go back to work.  Accordingly, the 
assertion by the Respondent that the Union™s April 29 letter 
was a conditional, as opposed to unconditional offer to return to 
work, is without merit and the ca
ses cited by Respondent in its 
brief, are inapposite.   
The letter with its attached list of 27 striking employees, was 
sent to the Respondent by regular 
mail and fax.  Further, a copy 
of the letter was personally delivered to the Respondent™s place 
of business by Union Representati
ve Rejil Solis at about 3 p.m. on April 29.  The Respondent™s 
advisor, Murray Portnoy, re-
sponded by fax on the same day and stated:  
 Pursuant to your letter of April 29, 1997, the company accepts 
your unconditional offer and will call the people back to work 
in accordance with the classifi
cations that are needed for cur-
rent production requirements.  
 Notwithstanding the receipt of
 the Union™s unconditional of-
fer, the Respondent did not imme
diately reinstate the strikers. 
Some have been offered reinstatement on or after April 29, 1997, and others have not.
2 The Respondent makes two related 
                                                          
                                                                                             
2 The Respondent put into evidence reinstatement offers that it 
claims it sent to various of the strikers.  Some of these had signed re-
turn receipts and some did not.  These were as follows: 
Ramon BerroaŠApril 29, 1997 
Jesus UlerioŠApril 29, 1997 
Francisco SierraŠApril 29, 1997 
Confessor HichezŠMay 6 , 1997 
arguments.  First it contends that some of the strikers were 
permanently replaced by other 
employees. Second it contends 
that certain other striking employ
ees have been replaced by a 
permanent subcontractor.   
In converting vans, the Compan
y installs steel plating and 
bulletproof glass.  Before the 
strike, the Company used its own 
employees and a number of contractors.  Work done by the 

Company™s own employees included welding, mechanical 
work, as well as sanding, finish
ing, and painting after armor 
and glass have been installed.  In the latter instance, the body-

work of sanding, finishing and painting had been done in a 
separate area of the employer™s Clifton, New Jersey shop.  
After the strike commenced, the Company hired some strike 
replacements.  Also, it made a contract with a company called 
Classic Auto Body to do the bodywork.  However, Classic 
terminated its arrangement with the Respondent and the Re-
spondent engaged EMG Auto Body to do the bodywork previ-
ously done by Classic.  In this case, however, the work was to 
be done by EMG at Respondent™s 
facility as EMG did not have 
a shop of its own.  The Responden
t asserts that its arrangement 
with EMG was for this company to provide services on a per-

manent basis and that this arra
ngement was necessary in order 
to obtain bodywork services and to remain in business.  
A. Employee 
Replacements 
Soon after the strike commenced the Company hired some 
employee replacements to supplement the work force that re-
mained at work.  These people were interviewed and hired by 
Managers Lung Hwa Wei and Peter Wen-Pi.  As neither they 
nor any of the replacement employees were called to testify, 
and as there is no documentary evidence to show what if any 
agreements were made as to their employment, there is no 
credible evidence as to the conditions of their hire.  While 
Lydia Li, Respondent™s vice presiden
t, asserts that at some time 
she told some of the replacements that as long as she had work 
in her Company, she would give them work to do, I do not 
credit her testimony.  In short, there was no credible evidence 
produced by the Company to show that employee strike re-
lacements were hired on the underst
anding that they were to be 
permanent employees.  
Li also testified that the Company did not hire any new em-
ployees after receiving the Union™s offer to return to work.  
This also was not true and the Company™s payroll records show 
that Aigu Wang, Yong Zhou, and Yong Hul Fang were hired 
either during the weeks commencing on May 5 or 12, 1997.  In 
addition, the payroll records show that two other people, Blas 
 Roberto MoretaŠMay 23, 1997 
Leanardo FigueroaŠJune 16, 1997 
Freddy FerminŠJune 16, 1997 
Jose MarteŠJune 27, 1997  
Feliz SamboyŠJuly 3, 1997 
In addition to the above, the Responde
nt sent reinstatement offers to 
some of the strikers (Jose R. Encarnacion, Christian Soriano, Melanio 
Cuevas, and Julio Andino) while th
e strike was still in progress and before there was an unconditional offer to 
return to work.  Such letters are clearly not relevant; being simply attempts 
during a strike
 to induce 
these people to abandon the strike.  They are not, nor can they be con-
sidered to be valid offers of reinstatement made in response to the 
unconditional offer by strikers to return to work.   
 CAPEHORN INDUSTRY 369Oscar Rodriguez and Lei Shao Vene
ris, who had previously left 
the Company, were rehired in June 1997.
3  Thus, in five cases 
the Company, after the Union had offered to return to work, 
either hired new employees or rehired people who had previ-
ously left its employ, before reinstating some of the strikers.  
B. Subcontractor Replacements 
As previously noted, the Company used subcontracting be-
fore and after the strike to do 
certain functions.  That subcon-
tracting is not an issue in this cas
e.  What is at issue is only the 
subcontracting done by EMG Auto Body as this was work that 
had been done by the Respondent
™s own employees before the 
strike started. There is no ques
tion but that a deal was made between the Respondent and Enrique Garcia before the Union 
made the offer to return to work.  There is also no question but 
that EMG used approximately five
 people, including Garcia, to 
do the work. If that contract had been discontinued after April 

29, there would have been openings for five strikers.   
After the strike began, the bodywork was initially subcon-
tracted to Classic Auto Body but that company stopped doing 
the work after the Union sent a letter to it requesting that it 
cease doing business with Capehorn.  Li contends that the Re-
spondent entered into a perman
ent subcontracting arrangement 
with Enrique Garcia of EMG because Garcia insisted that he 
would only do the work on that condition. Her testimony was 
that she had no choice but to make it a permanent contracting 
arrangement because this was wh
at Garcia insisted on and she 
had no choice.  This is patently not true.  
Enrique Garcia had been laid off in March 1997 by his em-
ployer, Dicari Auto Body.  While unemployed, he managed to 
do some odd jobs including some auto painting and bodywork.  
At some point, he heard about
 Capehorn from his friend Jose 
Ramirez and in mid-April they 
both went to the Respondent to ask for jobs as employees. When they got to Capehorn they 
spoke to two Chinese men who apparently were Wei and Tsai.  
They told Garcia and Ramirez that the Company was not look-
ing to hire any employees but that
 they could work if they were 
contractors.  According to Garcia, 
he agreed to this idea but that 
Ramirez turned this offer down.  
Subsequent to his meeting with
 Wei and Tsai, Garcia talked 
to Li and she confirmed the offer that he work as a subcontrac-
tor.  She had a document prepared but Garcia rejected it as 
being too onerous to him in terms of liability for accidents, etc.  
Another contract was prepared by Capehorn and this was exe-
cuted by Garcia and dated April 15, 1997.   
The arrangement was that Garcia would hire his own em-
ployees and do the work on Capehorn™s premises. Garcia there-
after hired three to four people to do this work, including Rami-
rez who had earlier accompanied him to Capehorn to look for a 
job as a Capehorn employee. On
 May 9, 1997, Garcia regis-
tered EMG as a new business enterprise in the State of New 
                                                          
                                                           
3 In the case of Blas Oscar Rodri
guez, he first appeared on the Com-
pany™s records during the week of March 24, 1997.  The records indi-
cate that he left during the week of
 April 21, 1997, and he next appears 
during the week commencing June 16, 1997.  As to Veneris, the re-
cords show that he worked for 1 week in January 1997.  The next time 
his name appears in the payroll records is during the week June 9 to 13, 
1997.  
Jersey.  EMG had not existed be
fore the contract with Cape-
horn and has since performed work exclusively for Capehorn at 
Capehorn™s premises until work ran out about 7 or 8 months 
later.  The contract between Capehorn and EMG reads as fol-
lows:   The Contractor agrees to perform the following ser-
vices on the company™s behalf.  
 Prep vans for painting 
Plastic and sanding and primer 
Inspecting vans before painting 
Painting vans 
Inspecting vans for painting quality 
Repaint if necessary to ensure quality control 
 The contractor shall be entitled to use the premises of 
the body shop facility of the company and shall carry all 
liability insurance, workman™s compensation and shall 
comply with all federal and 
state laws.  The Contractor 
shall also be responsible for 
all cost prep material, paint 
and expenses incurred in performing the services and shall 
not be entitled to reimbursement
 of expenses of any kind.  
The contractor shall utilize his own tools and helpers and 

shall reimburse the company for any services and material 
provided to the contractor othe
r than the use of premises 
of body shop.  
The contractor shall always comply/follow the com-
pany™s production schedule (wit
h minimum of 2 vans per 
weeks and a maximum of 4 vans per week).  
The case job is $1600 each van.  
The company will get credit of $100.00 for the first 2 
vans and $50.00 for another 6 vans, which payment of the 
first 89 vans will be paid
 to ﬁMartha Garciaﬂ SSN: 581Œ43Œ3634.  Payment shall be made after the completion of service 
of each van.  
III. ANALYSIS Employees who engage in an ec
onomic strike are engaged in 
protected concerted activity as defined by Section 7 of the Act 
and may not be discharged or disciplined for such activity by 
their employer.  
NLRB v. U.S. Cold Storage Corp
., 203 F.2d 924 (5th Cir. 1953), cert. denied 346 U.S. 818 (1953).  At the 
same time, an employer faced w
ith an economic strike is enti-
tled to attempt to continue its business and therefore the Board 

and the courts have held that it is entitled to hire replacements 
for the striking employees.  In reaching a balance between em-
ployee and employer rights, the Board and the courts have, 
since at least 
NLRB v. Mackay Radio & Telegraph Co
., 304 U.S. 333 (1938), allowed employers to hire 
permanent re-placements for strikers.  While it is not clear from the decision 
in Mackay Radio
, or subsequent cases why this is so, its seems 
likely that it was based on the assumption that replacements 
might not be willing to cross a picket line unless they were 
guaranteed permanent employment status.
4  4 In 304 U.S. 333 (1938), the court found that the employer had vio-
lated Sec. 8(a)(3) of the Act when it
 refused to reinstate certain of the 
strikers, not because they had been replaced but because they were the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 370In NLRB v. Fleetwood Trailer Co., 389 U.S. 375 (1967), the 
Court held that an employer having received a unconditional 
offer to return to work by or on behalf of economic strikers, 
must reinstate such strikers unless the employer can demon-
strate a ﬁlegitimate and substantialﬂ business justification for 
refusing to do so. In Laidlaw Corp., 171 NLRB 1366 (1968), enfd. 414 F.2d 99 (7th Cir. 1969), the Board stated: 
 [E]conomic strikers who uncond
itionally apply for reinstate-
ment at a time when their positions are filled by permanent 

replacements: (1) remain employees; and (2) are entitled to 
full reinstatement upon the departure of replacements unless 
they have in the meantime acquired regular and substantially 
equivalent employment, or the employer can sustain his bur-
den of proof that the failure to offer full reinstatement was for 
legitimate and substantial business reasons.   
 When an employer asserts that there have been replacements 
which thereby justifies if from not reinstating some or all eco-
nomic strikers, the Company has the burden of proving that the 
replacements are in fact permanent replacements. 
NLRB v.  
Murray Products, 584 F.2d 934 (9th Cir. 1978). In 
Zapex Corp., 235 NLRB l237, l240 (1978), the Board held that the 
burden of proof is on the employer to show that strikers had 
been permanently replaced and that the hiring of temporary 

replacements does not excuse the employer™s refusal to rein-
state economic strike
rs who made an unconditional offer to 
return to work.  See also 
Montauk Bus Co.,
 324 NLRB 1128 
(1997), and O. E. Butterfield, Inc., 
319 NLRB 1004 (1995) 
(holding strike replacements ar
e presumed to be temporary 
employees and not eligible voters in a decertification election, 
unless the employer proves they are permanent replacements).  
In the present case, although the Employer did offer rein-
statement to some of the strikers shortly after they offered to 
return to work, it did not do so with respect to others.  At the 
same time, it retained the services of replacement employees it 
had hired during the strike.  Furthe
r, in at least three instances, 
it hired new employees after the Union had made the offer to 

return to work.  And in two cases, instead of recalling strikers, 
the Company rehired, after April 29, two former employees 
who had previously left the Company. 
Moreover, it is my conclusion that the Respondent has not 
proven that the strike replacements were permanent replace-
ments.  These people were hired by Managers Wei and Tsai 
and neither the replacements 
nor the people who hired them 
testified as to the conditions of 
their employment.  Li testified 
vaguely that at some time she told some of these replacements 
that they had guaranteed jobs 
but she could not say to whom 
she made these alleged remarks.  
As I find her testimony to be 
unreliable in this and other respects, and as there is no docu-
mentary evidence of any kind to substantiate the Company™s 
claim that the strikers were hi
red on a permanent basis, I con-
clude that they were hired as
 temporary replacements.   
                                                                                            
                                                           
most active union supporters.  Th
e court™s opinion assumes without 
explication, that an employer may 
hire permanent replacements, finding 
however that this was not the reason for the employer™s refusal to rein-
state some of the strikers. 
Insofar as the Respondent assert
s that it was justified in not 
recalling some strikers becaus
e it had hired permanent re-
placements, I conclude that this
 defense is without merit.  I 
therefore find that the company violated Section 8(a)(1) and (3) 
by not reinstating strikers to the extent that that their jobs were 
filled with employee replacements.  
The Company also contends that it was justified in refusing 
to reinstate certain of the strikers to the extent that their jobs 
were replaced by a permanent s
ubcontractor.  Put another way, 
the Respondent argues that it may re
fuse to reinstate strikers so 
long as it maintains an arrangement with a permanent subcon-
tractor whose employees replace 
the striking workers, irrespec-
tive of any turnover of the contractor™s employees.  Thus, if an 
employee of the contractor leaves his employment, the contrac-
tor could hire a new employee who would do the striker™s work 
and no striker would be entitled to recall as they otherwise 
would under Laidlaw if permanent replacem
ents had been hired 
by the struck employer.  
An employer need not bargain with a Union and may engage 
temporary subcontractors if necessitate
d by a strike so long as 
the subcontracting does not tran
scend reasonable measures 
necessary to maintain its operations during the strike. 
Shell Oil 
Co., 149 NLRB 283 (1964).   
In my opinion, the use of a permanent subcontractor to do 
struck work is substantially different from temporary subcon-
tracting as it would, of nece
ssity, significantly undercut the 
rights of strikers to obtai
n reinstatement.  Under 
Laidlaw, su-
pra, economic strikers are entitl
ed to immediate recall unless 
their employer has hired permanent replacements.  But even 
then, when the replacements leave their jobs, the employer is 
required to recall strikers as jobs open up.  Thus, even if not 
recalled immediately, a striki
ng employee nevertheless has a 
reasonable probability, by virtue of normal turnover, that at 

some point in the future he or she will be able to obtain his or 
her job back.  If however, an employer was entitled to use a 
contractor to permanently repla
ce strikers, this would negate 
the strikers™ rights to recall as 
replacement workers left, This is 
because the contractor would continue to be engaged by the 

struck employer and the contractor could replace, at will, any of 
his employees who functionally 
stand in the same shoes as 
replacement employees if hired by the struck employer.  Thus, 
the use of a permanent subcontractor to do struck work, would 
in my opinion upset the historically set balance between the 
rights of employees to engage 
in economic strikes without los-
ing their jobs as opposed to the rights of employers to maintain 

their business operations during the course of a strike.
5   5 The balance set between the right of employees to engage in eco-
nomic strikes without loss of thei
r employment status and the em-
ployer™s contrary right to continue
 operating its business by using per-
manent replacements is based, I believe, on a number assumptions 
about which there is little empirical evidence and which might be a 
suitable subject for some graduate students.  For example:  
To what extent, if any, are pot
ential workers relu
ctant to work 
as temporary strike replacements as opposed to taking such jobs 
on a permanent basis?  With the 
growth of contingent workers 
and temporary employment companies, and the lessening of any 
social stigma for crossing picket lines, is it true that employers 
 CAPEHORN INDUSTRY 371The Respondent cites International Paper Co. v. NLRB
, 115 F.3d 1045 (D.C. Cir. 1997), for the proposition that utilizing a 
permanent subcontractor would not be inherently destructive of 
employee Section 7 rights and therefore not illegal under the 
Act.  But that case involved th
e use of a permanent subcontrac-
tor during a lockout and after the employer had bargained about 

the use of such subcontracting. 
 The court rejected the Board™s 
conclusion that the use of permanent, as opposed to temporary 
subcontracting during a lockout, 
was inherently destructive. 
The court reasoned that inasmuch as the lockout itself was le-
gal, and inasmuch as the employer had met its obligation to 
bargain about the subcontracting, the Board could not find that 
these two legal actions made the implementation of the perma-
nent subcontracting arrangement to be illegal. Therefore, argu-
ing that a lockout is the equivalent of an economic strike, the 
Respondent argues that if a co
mpany can use a permanent sub-
contractor during a lockout, it may, a fortiori, do the same 

where it is faced with
 an economic strike.  
The Respondent also cites 
Hawaii Meat Co. v. NLRB
, 321 
F.2d 397 (9th Cir. 1963).  But that case dealt with the narrow 
issue of whether the employer™s
 decision to subcontract, taken 
at the time of an economic strike and made for the purpose of 
keeping the plant operating, constituted an illegal refusal to 
bargain under Section 8(a)(5) of the Act.  
At this point, it would be appropriate to talk a little about 
subcontracting and the National Labor Relations Act. In 
Fibre-board Corp. v. NLRB, 379 U.S. 203 (1964), the Supreme Court 
held that where an employer has a collective-bargaining rela-
tionship with a union, nondiscriminatory subcontracting consti-
tutes a mandatory subject of ba
rgaining and therefore, an em-
ployer violates its bargaining 
obligation under Section 8(a)(5) 
when it unilaterally subcontracts
 bargaining unit work without 
first giving the union an opportunity to bargain about the deci-
sion. The Board has reaffirmed this principle in cases such as 
Torrington Industries, 307 NLRB 809 (1992); and Dorsey 
Trailers, Inc., 321 NLRB 616 (1996), enfd. denied 134 F.3d 
125 (3d Cir. 1998).    
Notwithstanding the above, if 
the employer™s motivation for 
subcontracting is to retaliate against employees because they 
join or support a union or because they engage in concerted 
activity as defined in Section 7 
of the Act, that subcontracting 
would be illegal under Section 8(a)(1) and (3) of the Act (not 
8(a)(5)), even if the employer offered to bargain and did bar-
gain in good faith with a union which represented its employ-
ees.  See for example, 
Delta Carbonate, Inc.
, 307 NLRB 118, 
121 (1992), and Girardi Distributors,
 307 NLRB 1497, 1516 
(1992).                                                                                             
 oard 
stated:  
faced with an economic strike cannot find temporary replace-
ments without offering permanent positions?  
When permanent replacements are 
hired, what is the average 
time that strikers are reinstated after making an unconditional of-
fer to return to work?  To what 
extent, if any, are economic strik-
ers never reinstated after permanent replacements are hired?  
Is there any rational and empiri
cal justification for changing 
the present rules so that economi
c strikers, even if replaced, are 
guaranteed reinstatement, if not immediately, then within some 
specifically defined period of time
 after an offer to return has 
been made?  (Perhaps 6 months or a year.)
 Where as here, subcontracting is undertaken solely for the 
purpose of replacing strikers, and the employer thereafter re-
fuses to reinstate employees when they offer to return to work, 
the inevitable consequence of those actions, and therefore their 
intent, is to deny employment 
(on either a temporary or perma-
nent basis) to employees 
because
 they engaged in Section 7 
protected activity. In my opinio
n, an employer™s use of a per-
manent subcontractor as a justif
ication for refusing to reinstate 
economic strikers constitutes, presumptively, discriminatorily, 
motivated conduct, unless it can s
how compelling justification, 
establishing a business necessity for using permanent subcon-
tracting as a means of operati
ng its business. And as noted 
above, the use of a permanent c
ontractor, instead of hiring re-placement employees or a tem
porary subcontractor, tends to 
shift the balance of rights away from employees and substan-
tially negates their right to engage in concerted action as pro-
tected by Section 7 of the Act.  
In Land Air Delivery, 286 NLRB 1131 (1987), the employ-
ees engaged in an economic stri
ke and the employer admitted 
that it subcontracted all unit work after the strike commenced.  
The company acknowledged that it did not give notice to or 
bargain with the union about the decision to subcontract.  
Thereafter, the strikers made unconditional offers to return to 
work and the company failed to reinstate them.  The 
administrative law judge found that the company violated 
Section 8(a)(5) by permanently contracting out all unit work 
without any prior notice to the un
ion and without affording it an 
opportunity to bargain.  The judge further found that the 
Respondent violated 8(a)(3) by failing to reinstate the strikers 
upon their unconditional offers to return to work.  The B
 The Respondent urges that it was within its rights to 
permanently replace the strikers by contracting out the 
bargaining unit work without notice to or bargaining with 
the Union.  The flaw in the 
Respondent™s argument is that 
permanently contracting out th
e work of unit employees is 
not equivalent to replacement of one employee by another 
. . . . With regard to replaci
ng the strikers, the Respondent 
had two options to assure its continued operations: the Re-
spondent had the right to hi
re permanent employee re-
placements, the strikers thereby retaining reinstatement 

rights in accordance with 
Laidlaw Corp. . . . or the Re-
spondent™s admitted course of actionŠunilateral perma-

nent contracting out of the wo
rkŠis, absent proof that the 
options set forth above were unavailable to it, not permis-
sible under the Act.  Thus, we agree with the judge that the 
Respondent™ permanent contracting out of the work previ-
ously performed by bargaining unit employees without no-
tifying and bargaining with the Union constituted an unfair 
labor practice even though done in the course of a strike.  
Refusing to afford the strikers 
their reinstatement rights, in 
reliance on the unlawful contacting, further violated the 

Act as found by the Judge. [286 NLRB 1131, 1131Œ1132.] 
 In American Cyanamid Co.
, 592 F.2d 356, 360, 361 (7th Cir. 
1979), the facts involved an ec
onomic strike where the em-
ployer permanently subcontracted the work of the entire bar-

gaining unit without notifying or bargaining with the union. 
The General Counsel argued that this refusal to bargain consti-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 372tuted an 8(a)(5) violation which then converted the strike into 
an unfair labor practice strike, and thereby required the em-
ployer to reinstate the employ
ees immediately on their uncondi-
tional offer to return to work. The court, in enforcing the 
Board™s Order, stated:  
 [The Union] objects only to the Company™s unilateral de-

cision to make the arrangement permanent in the absence 
of an emergency.  This compan
y did not need to effectuate 
permanent contracting out to remain in business because 
the plant had been operationa
l since the inception of the 
strike through temporary arrangements . . . nor was that 

contractor requiring the relations with the Company re-

main permanent as a condition of continuing to work for 
the Company.  There has been no showing that this com-
pany would have been harmed by negotiating with the Un-
ion prior to contracting out the . . . work permanently.  
Therefore no justification has been shown for the com-
pany™s failure to observe the bargaining obligation set 
forth in the Act.  
 In the present case, the complaint does not allege that the 
Respondent violated Section 8(a)(5) by failing to bargain about 
its decision to utilize a permanent subcontractor.  And indeed as 

of April 15, 1997, there was no duty to notify or bargain with 

the Union inasmuch as the Union was not either the recognized 
or the certified bargaining agent. Nevertheless, the Board™s 
conclusion in Land Air Delivery
, supra, and 
American Cyana-mid, supra, strongly suggest that the Board recognized that a 
decision by an employer to pe
rmanently subcontract out bar-
gaining unit work during a strike (as opposed to temporary 

subcontracting) is inherently destructive of employee rights 
under Laidlaw.  I reject any suggestion by the employer that it was necessary 
to make a permanent subcontract with EMG.  Such an assertion 
is based on the testimony of Li to the effect that EMG would 
not accept this contract unle
ss it was made on a permanent 
basis.  This is simply not supported by the evidence which 
shows that it was the Respondent™s
 idea to have Enrique Garcia 
do this work as a subcontractor even though Garcia and his 
friend and first employee, Jose Ra
mirez, were perfectly willing 
to work as replacement employees of Capehorn.  There was no 
indication in Garcia™s testimony 
to support any assertion that he 
would not have been willing to do this work unless he was 
given this work as a permanen
t subcontractor. Indeed, the im-
port of his testimony was the opposite. 
Based on the above, it is my opinion that the Employer vio-
lated Section 8(a)(3) of the Act by failing to reinstate economic 
strikers immediately on their unconditional offer to return to 
work and further violated the Act by failing to reinstate strikers 
to the extent that business conditi
ons made jobs available.  In this regard, I reject the Respondent™s contentions that (a) any 

replacements hired after the strike commenced were hired as 
permanent replacements and (b) that it was justified in refusing 
to reinstate strikers whose work was replaced by EMG as a 
permanent subcontractor.   
To the extent that strikers were 
sent offers to return to work, I shall leave for compliance such issues as to whether a valid 
offer was tendered and/or received and if so, to what extent a 
striker, who otherwise would be 
entitled to reinstatement, may 
have his backpay tolled by such an offer.  (Clearly, as of April 
29, 1997, and thereafter, there was not enough work available 
for all 27 people listed as strikers on the attachment to the Un-
ion™s April 29 letter.)   
CONCLUSIONS OF LAW 
1. By refusing to reinstate employees who engaged in a 
strike upon their unconditional offer to return to work, the Re-
spondent has violated Section 8(a)(1) and (3) of the Act.  
2. By the aforesaid conduct, the Respondent has engaged in 
unfair labor practices affecting commerce within the meaning 
of Section 2(2), (6), and (7) of the Act.  
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
As the evidence shows that th
e Respondent illegally refused 
to reinstate some of the strikers, it must offer them reinstate-

ment and make them whole for any loss of earnings and other 
benefits, computed on a quarterly basis from the date of such 
refusal, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-

puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987).  To the extent that there are issues regarding the identify of 
those striking employees who w
ould be entitled to reinstate-ment based on the availability of work after the offer to return 
was made, that can be left for resolution at the compliance 
stage of the proceeding.  Similarly, to the extent that there are 
issues as to whether or not valid offers of reinstatement were 
made and/or received by strikers
 and what if any effect that 
would have on limiting any individual™s backpay, that can also 
be left to compliance. (As not
ed above, Respondent™s rein-
statement offers made before the Union made the April 29, 
1997 offer to return to work, ar
e not considered to be valid 
offers of reinstatement.) 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
6  ORDER The Respondent, Capehorn Indust
ries, Inc., Clifton, New 
Jersey, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Refusing to reinstate economic strikers to existing vacan-
cies upon their unconditional offer to return to work.  
(b) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed to them by Sec-
tion 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
                                                          
 6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 CAPEHORN INDUSTRY 373(a) Upon application, offer to those strikers who have not yet 
returned and for whom work is available, immediate and full 
reinstatement to their former or substantially equivalent posi-
tions, without prejudice to their 
seniority or other rights and 
privileges, dismissing if necessary
 all persons hired as striker 
replacements or engaged as replacement subcontractors after 
March 25, 1997. 
(b) Make whole any of the strikers for any loss of earnings 
and other benefits suffered as a result of the refusal to reinstate 
them to their former jobs in the manner described in the remedy 
section of this decision. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (d) Within 14 days after service by the Region, post at its fa-
cility in Clifton, New Jersey, copies of the attached notice 
marked ﬁAppendix.ﬂ7  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 22, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since April 29, 1997.  
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
                                                          
 7 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Boar
d has found that we violated 
the National Labor Relations Act and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights
.  To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to reinstate economic strikers to ex-
isting vacancies on their unconditional offer to return to work.  
WE WILL NOT
 in any like or related manner restrain or co-
erce employees in the exercise of the rights guaranteed them by 
Section 7 of the Act. 
WE WILL, on application, offer to those strikers who have 
not yet returned, immediate and full reinstatement to their for-
mer or substantially equivalent positions to the extent that work 
is available for them, without 
prejudice to their seniority or 
other rights and privileges, dism
issing if necessary, all persons 
hired as striker replacements and place on a preferential hiring 
list those striker applicants fo
r whom positions are not immedi-ately available.   
WE WILL make whole any of the strikers for any loss of 
earnings and other benefits suffered as a result of, and to the extent that we have illegally refused to reinstate them to their 
former jobs.  CAPEHORN INDUSTRIES, INC. 
  